Case 3:20-cv-00883-DJN-EWH Document 11 Filed 03/31/21 Page 1 of 1 PagelD# 132

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

BARRY THOMAS DAVID,
Plaintiff,

V. Civil No. 3:20cv883 (DJN)

HENRICO COUNTY JAIL WEST, et al.,

Defendants.

MEMORANDUM OPINION

On March 24, 2021, the United States Postal Service returned a March 16, 2021
Memorandum Order to the Court marked, “RETURN TO SENDER,” because Plaintiff was
released. (ECF No. 10.) Since that date, Plaintiff has not contacted the Court to provide a
current address. Plaintiff's failure to contact the Court and provide a current address indicates
his lack of interest in prosecuting this action under Federal Rule of Civil Procedure 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and send a copy to

Plaintiff.
/s/ (V

David J. Novak

United States District Judge
Richmond, Virginia
Dated: March 31, 2021
